DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34 and 39-44, drawn to a solid electrolyte, classified in H01M10/0562.
II. Claims 35-38, drawn to a method of preparing a solid electrolyte, classified in H01M10/058.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed may be formed by a materially different process such as one that does not require irradiating the lithium ion inorganic conductive layer with a laser beam.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Grant Ehrlich on 13 January 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-34 and 39-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 18 January 2019 and 12 February 2019 have been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities. The claim recites the limitations “1 to 900 cm2” on line 2 and “10 to about 30 micrometers” on line 3.  A number should be followed by its unit. The limitations should be edited to read: “1 cm2 to 900 cm2” and “10 micrometers to about 30 micrometers”.

Claim 22 is objected to because of the following informalities. The claim recites the limitation “1 to about 300 micrometers” on line 2.  A number should be followed by its unit. The limitation should be edited to read: “1 micrometer to about 300 micrometers”.

Claim 30 is objected to because of the following informalities. The claim recites the limitation “1 to about 10 micrometers” on line 2.  A number should be followed by its unit. The limitation should be edited to read: “1 micrometer to about 10 micrometers”.

Claim 44 is objected to because of the following informalities. The claim recites the limitation “the amorphous lithium-lanthanum-zirconium oxide in in the form of a layer” on lines 1-2.  It appears that the underlined word should be edited to read “is”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the lithium ion inorganic conductive layer comprises at least one of a compound of Formula 1 and a compound of Formula 1a” on lines 1-3.
As currently phrased, the claim is unclear as to whether the lithium ion inorganic conductive layer must include at least one compound from each formula (i.e., at least two compounds total) or whether it must include at least one compound from either formula (i.e. at least one compound total).
For the purposes of examination, the claim is interpreted to have intended the latter meaning and a lithium ion inorganic conductive layer containing one compound from either Formula 1 or Formula 1a will be considered to meet the claim.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the amorphous film" on lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends on claim 1.
Claim 1 recites “an amorphous phase”.
“the amorphous phase”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 12, 14, 19-22 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0248541, hereinafter Oukassi.
Regarding claim 1, Oukassi teaches a solid electrolyte (paragraph [0031]). The solid electrolyte comprises a lithium ion inorganic conductive layer (paragraph [0020]).
Oukassi teaches irradiating the lithium ion inorganic conductive layer with a laser beam to form an amorphous phase (3) on a portion of the lithium ion inorganic conductive layer (paragraph [0034] and figure 3). 

Regarding claim 11, Oukassi teaches that the lithium ion inorganic conductive layer comprises Li1.5Al0.5Ge1.5(PO4)3 (paragraph [0020]) – a NASICON (“sodium super ionic conductor”).
claim 12, Oukassi teaches that the lithium ion inorganic conductive layer comprises Li1.5Al0.5Ge1.5(PO4)3 (paragraph [0020]).
This compound satisfies the instantly claimed formula Li1+zAlzGe2-z(PO4)3 with z = 0.5.
Regarding claim 14, Oukassi teaches that as a result of the irradiation, melted material flows from the irradiated portion (3) through pores of the material to a crystalline zone (4) below the irradiated portion (3). As such, once the melted material solidifies into an amorphous phase, the zone (4) includes crystal grains of the material coated by an amorphous phase (paragraph [0034]). As such, zone (4) may be considered a semi-crystalline film. A straight line may be drawn between the amorphous portion (3) and the bulk of the lithium ion inorganic conductive layer (1), which passes through the semi-crystalline zone (4). Therefore, along this line, crystallinity increases in a direction away from the amorphous portion (3). 
Regarding claim 19, Oukassi teaches one of the claimed materials -Li1.5Al0.5Ge1.5(PO4)3 (paragraph [0020]). 
Oukassi does not report its ionic conductivity at a temperature of 60 °C. 
However, given that the material is the same, it is expected to have the same property as instantly claimed.
Regarding claim 20, Oukassi teaches one of the claimed materials -Li1.5Al0.5Ge1.5(PO4)3 (paragraph [0020]). It is therefore expected to have the instantly claimed ionic conductivity at 25 °C.
-5 S/cm) and in its amorphous form (5.0 x 10-6 S/cm) (paragraph [0062]) – both values fall within the claimed range.  
Regarding claim 21, Oukassi teaches that the solid electrolyte may not be porous (paragraph [0022]).  Oukassi’s material is also the same as instantly claimed. As such, it is expected to possess the same characteristics and therefore be “liquid impermeable”. 
Regarding claim 22, Oukassi teaches that the solid electrolyte may have a thickness in the range 1 µm to 250 µm (paragraph [0025]) which falls within the claimed range and therefore anticipates the claim.
Regarding claim 26, Oukassi teaches that recrystallization is partial and crystals are formed within the amorphous phase (paragraph [0030]). Therefore, it is understood that even the finished solid electrolyte would include an amorphous phase.
Oukassi teaches a lithium battery comprising a negative electrode, a positive electrode and the solid electrolyte of claim 1.
Regarding claims 27 and 28, Oukassi teaches that the amorphous phase spans the thickness of the solid electrolyte (paragraphs [0030, 0034] and figures 4-6). Therefore, the amorphous phase would be adjacent to the positive electrode and adjacent to the negative electrode.

Claims 1, 2, 11-13, 17, 26, 28, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Power Sources, 260, pp 292-298, hereinafter Kato.
claim 1, Kato teaches a solid electrolyte (abstract). The solid electrolyte comprises a lithium ion inorganic conductive layer (abstract).
An amorphous film is formed on the lithium ion inorganic conductive layer (figure 6). The amorphous film is formed through pulsed laser deposition (Section 2.1) and therefore is an “irradiation product”. The amorphous film also includes material diffused from the lithium ion inorganic conductive layer (figure 4). Therefore it is an “irradiation product of the lithium ion inorganic conductive layer”. 
Regarding claim 2, Kato teaches that the amorphous film has a thickness of 40 nm (figure 6).
Regarding claim 11, Kato teaches that the lithium ion inorganic conductive layer comprises LLZO (abstract) – a garnet compound.
Regarding claim 12, Kato teaches that the lithium ion inorganic conductive layer comprises the garnet ceramic Li7La3Zr2O12 (abstract).
This compound satisfies the instantly claimed formula Li3+xLa3M2O12 with x = 4 and M being zirconium.
Regarding claim 13, Kato teaches that the lithium ion inorganic conductive layer comprises the garnet ceramic Li7La3Zr2O12 (abstract).
This compound satisfies the instantly claimed Formula 1a Li7-xLa3-aM22Zr2-bM3bO12 with x = 4, a=0 and b=0.
Regarding claim 17, the instant claim is proviso upon the limitation "the lithium ion inorganic conductive layer comprises a compound of Formula 1", which is not required by claim 13;  therefore the limitations of claim 17 do not come into force.
claim 26, Kato teaches a lithium battery comprising a negative electrode, a positive electrode and the solid electrolyte of claim 1 (Section 2.1).
Regarding claim 28, Kato teaches that the amorphous film is adjacent to the positive electrode (figure 6). 
Regarding claim 32, Kato teaches that the negative electrode comprises lithium metal (Section 2.1).
Regarding claim 34, Kato teaches that the resistance at the interface between the solid electrolyte and the lithium is 170 Ω cm2 (Section 3.1, 4th paragraph).

Claims 39-41, 43 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication No. 2017/159571, hereinafter Yokoyama. (The equivalent U.S. Pre-Grant Publication No. 2019/0097267 is used in lieu of a formal translation of Yokoyama).
Regarding claim 39, Yokoyama teaches a solid electrolyte comprising a lithium ion conductive layer (3) comprising a first electrolyte (31), which is a lithium ion garnet and a second electrolyte (32), which is an amorphous lithium-lanthanum-zirconium oxide on a surface of the lithium ion conductive layer (paragraphs [0045, 0047]).
Regarding claim 40, Yokoyama does not teach lithium carbonate covering any portion of the amorphous lithium-lanthanum-zirconium oxide.
Regarding claim 41, Yokoyama teaches that the lithium ion conductive layer (3) comprises a crystalline garnet (paragraphs [0045, 0047, 0048]).
claim 43, Yokoyama teaches that there is an interface between the crystalline first electrolyte (31) and the amorphous second electrolyte (32). Therefore crystallinity increases at the interface away from the amorphous second electrolyte (32).
Regarding claim 44, Yokoyama teaches that the solid electrolyte has a thickness greater than 50 nm (paragraph [0043]). As such it is understood that the amorphous second electrolyte also has a thickness of greater than 50 nm.
There is an interface between the crystalline first electrolyte (31) and the amorphous second electrolyte (32). Therefore, there is crystallinity at the interface.

Claims 39, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2011/0053001, hereinafter Babic.
Regarding claim 39, Babic teaches a solid electrolyte comprising multiple layers of amorphous lithium-lanthanum-zirconium oxide (abstract, paragraph [0073]). Therefore, there is a first lithium ion conductive layer which is a lithium ion conductive garnet and a second layer which is an amorphous lithium-lanthanum-zirconium oxide on a surface of the first lithium ion conductive layer.
Regarding claim 40, Babic does not teach lithium carbonate covering any portion of the amorphous lithium-lanthanum-zirconium oxide.
Regarding claim 42, Babic teaches that the solid electrolyte is in sheet form (figure 1). The solid electrolyte includes multiple layers (abstract, paragraph [0073]). Therefore the second amorphous lithium-lanthanum-zirconium oxide layer is understood to cover the entire surface of the first amorphous lithium-lanthanum-zirconium oxide layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0248541, hereinafter Oukassi.
Regarding claim 2, Oukassi teaches the lithium ion inorganic conductive layer may have a thickness in the range 1 µm to 10 µm (paragraph [0025]). Oukassi further teaches that only a partial thickness of the layer is irradiated to form the amorphous phase (paragraphs [0026, 0029]).
Therefore, the thickness of the amorphous portion would be less than 10 µm.
Oukassi's optimum range overlaps the instant application's optimum range of 5 nm to 5 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Oukassi discloses the claimed invention except for the exact optimum range of the thickness of the amorphous phase in the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Oukassi teaches that as a result of the irradiation, melted material flows from the irradiated portion (3) through pores of the material to a crystalline zone (4) below the irradiated portion (3). As such, once the melted material solidifies into an amorphous phase, the zone (4) includes crystal grains of the material coated by an amorphous phase (paragraph [0034]). As such, zone (4) may be considered a semi-crystalline film. A straight line may be drawn between the bulk of the lithium ion inorganic conductive layer (1) and the amorphous portion (3), which passes through the semi-crystalline zone (4). Therefore, the semi-crystalline zone (4) is located between the lithium ion inorganic conductive layer (1) and the amorphous portion (3). 

Regarding claim 18, Oukassi teaches that the lithium ion inorganic conductive layer is a crystalline film having crystal grain boundaries (paragraph [0005]).
Oukassi teaches the lithium ion inorganic conductive layer may have a thickness in the range 1 µm to 10 µm (paragraph [0025]). Oukassi further teaches that only a partial thickness of the layer is irradiated to form the amorphous phase (paragraphs [0026, 0029]).
Therefore, the thickness of the amorphous portion would be less than 10 µm.
Oukassi's optimum range for the ratio in thickness between the lithium ion inorganic conductive layer and the amorphous phase overlaps the instant application's optimum range of 1:0.001 to 1:0.2.  It has been held that in the case where claimed 
Furthermore, Oukassi discloses the claimed invention except for the exact optimum range of the claimed ratio in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 260, pp 292-298, hereinafter Kato in view of U.S. Pre-Grant Publication No. 2017/0338522, hereinafter Hu.
Regarding claim 29, Kato teaches that the negative electrode comprises lithium metal (Section 2.1).
Kato fails to teach an interlayer between the lithium metal and the solid electrolyte.
Hu teaches including an interlayer between a lithium metal electrode and LLZO-type electrolytes. The purpose of the interlayer is to reduce the interfacial impedance between the electrode and the electrolyte (paragraph [0073]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an interlayer between the lithium 
Regarding claim 30, Kato as modified by Hu teaches that the interlayer has a thickness of 1 nm (paragraph [0076]).
Regarding claim 31, Kato as modified by Hu teaches that the interlayer is aluminum oxide (paragraph [0073]).
Regarding claim 33, Kato as modified by Hu teaches that an interlayer (“protective layer”) on the lithium metal electrode (paragraph [0073]).

Allowable Subject Matter
Claims 4-10 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724